                   Case 3:19-cr-00105-RS Document 11 Filed 03/11/19 Page 1 of 1

AO 455 (Rev. 01/09) Waiverofan Indictment


                                    United States District Court
                                                                  for the
                                                       Northern District of California


                 United States of America
                               V.                                           Case No.



                           Defendant


                                               WAIVER OF AN INDICTMENT

        I understand that Ihave been accused ofone ormore offenses punishable by imprisonment for more than one
year. I was advised inopen court ofmy rights and the nature ofthe proposed charges against me.
         After receiving this advice, Iwaive my right to prosecution by indictment and consent to prosecution by
information.




Date:
                                                                                                DefendcuU s signature



                                                                                               sJu^                Q-tiA
                                                                                           Signatureofdefendant'sattorn^
                           FILED
                                                                                AjofL Sccg-                o f ( o c^r
                             MAR 11 2019                                               ^ Printedname ofdeferuiant's attorney
                          SUSAN Y SOONG
                        CLERK. Ll.S DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                                                                          TAl^S       AGISTRAl'E JUDGE

                                                                                            Judge's printed name and title
